Citation Nr: 9916483	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether interruption of the veteran's Chapter 31 
Vocational Rehabilitation Program benefits from May to 
September 1997 was proper.

2.  Entitlement to payment of a subsistence allowance under 
Chapter 31 for the period from November 1995 to February 
1996.

(The issues of whether the veteran filed a timely substantive 
appeal stemming from a March 1995 RO decision for entitlement 
to an increased evaluation for low back strain; entitlement 
to an increased evaluation for low back strain, evaluated as 
40 percent disabling during the period from February 3, 1995 
to December 31, 1997; and entitlement to the restoration of a 
40 percent rating for a low back strain, from January 1, 
1998, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board will address the issue of payment of a subsistence 
allowance under Chapter 31 for the period from November 1995 
to February 1996 in the REMAND section of this action.

In addition, in his September 1998 testimony before the 
undersigned Member of the Board, the veteran appears to have 
raised the issue of entitlement to payment of a subsistence 
allowance under Chapter 31 for the period from February 1996 
to the present.  The Board refers this issue to the RO for 
appropriate action.


FINDING OF FACT

The veteran's failure to take three scheduled examinations 
and to attend three scheduled meetings with a Vocational 
Rehabilitation Specialist, was due to circumstances that 
should have been addressed by appropriate VA counseling 
services prior to placement of the case in "interrupted" 
status. 


CONCLUSION OF LAW

The veteran's did not demonstrate uncooperative conduct 
regarding his responsibilities as a Chapter 31 beneficiary, 
warranting interruption of his Chapter 31 benefits effective 
from May 16 to September 23, 1997.  38 U.S.C.A. § 3111 (West 
1991); 38 C.F.R. §§ 21.197, 21.362, 21.364 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the claim is not inherently implausible.  Furthermore, 
the Board is satisfied that all relevant facts have been 
properly developed in order to render a fair and equitable 
determination of the issue on appeal.

The veteran entered into a vocational rehabilitation plan 
with VA.  As part of the plan, he agreed to take two 
examinations, three times a year, in pursuit of his 
employment goal as outlined on item #8h of the rehabilitation 
plan.

In March 1997, the Richmond VA office received the veteran's 
reservation form to register for the Assessment Systems 
Incorporated (ASI) property maintenance inspector exam and 
the registration form for one and two family dwelling and for 
2A and 2B electrical tests with National Certification 
Program for Construction Code Inspectors (NCPCCI).  The 
Vocational Rehabilitation Specialist faxed a copy of the 
reservation request to ASI, and sent the registration form 
and request for direct billing to NCPCCI. 

Several days later, the Vocational Rehabilitation Specialist 
sent the veteran an appointment letter scheduling a meeting 
at the Virginia Employment Commission (VEC) office in 
Fredricksburg, Virginia, at 10 a.m., March 21, 1997.  The 
veteran did not attend this appointment.  The veteran 
contends that he called and left a message on the Vocational 
Rehabilitation Specialist's answering machine saying that he 
could not make the appointment.  The Vocational 
Rehabilitation Specialist contends, however, that no message 
was received.  

According to the Vocational Rehabilitation Specialist, on 
March 11, 1997 he authorized payment for the property 
maintenance inspector examination.  The Vocational 
Rehabilitation Specialist received a faxed confirmation from 
ASI, scheduling the veteran's property maintenance 
examination for April 12, 1997, at 8 a.m. in Richmond, 
Virginia.  The Vocational Rehabilitation Specialist sent the 
veteran a copy of the ASI test confirmation, directions to 
the test site, and he requested that the veteran call ASI a 
week or so before the scheduled examination date to make sure 
there were no changes with the information provided by ASI. 

On April 10, 1997, the Vocational Rehabilitation Specialist 
sent the veteran a rescheduled meeting time for April 29, 
1997 at the office in Fredricksburg, Virginia. 

According to the Vocational Rehabilitation Specialist's April 
14, 1997 report of contact, he spoke with the veteran on the 
telephone.  The veteran disclosed that he did not take his 
test at ASI because VA payment had not been received at that 
site.  The Vocational Rehabilitation Specialist agreed to 
research the matter and call the veteran back.  The veteran 
indicated that he was working part time, but he did not 
reveal the employer's name or further information about the 
job.  According to the Vocational Rehabilitation Specialist's 
records, the payment for ASI had been processed in March 
1997.  The veteran related that he had called ASI the 
afternoon before the examination date and discovered the 
payment problem at that time.  Moreover, with respect to the 
NCPCCI examinations, the veteran asked the Vocational 
Rehabilitation Specialist to reschedule them.  The Vocational 
Rehabilitation Specialist told the veteran that it was the 
appellant's responsibility to reschedule, and if he did in 
fact reschedule, he was to inform the Vocational 
Rehabilitation Specialist.  The veteran indicated that he 
understood.  In addition, the Vocational Rehabilitation 
Specialist asked if the veteran had received the previous 
appointment letters.  The veteran responded that he had, and 
when he realized that he could not make the meetings, he left 
telephone messages on the Vocational Rehabilitation 
Specialist's answering machine and with his assistant.  The 
Vocational Rehabilitation Specialist informed the veteran 
that another meeting was scheduled at the end of April, and 
that a letter confirming this had been sent out several days 
before.  The veteran indicated that he was uncertain if he 
had seen the letter yet.  The Vocational Rehabilitation 
Specialist also confirmed that VA sent payment to ASI on 
March 19, 1997 for the April 12 examination.  The Vocational 
Rehabilitation Specialist noted that the veteran subsequently 
failed to appear for the meeting scheduled for April 29, 
1997.

The Vocational Rehabilitation Specialist sent another letter 
to the veteran in early May 1997, scheduling a meeting in mid 
May.  Subsequently, the veteran failed to appear for that 
meeting.  Several days later, the Vocational Rehabilitation 
Specialist informed the veteran in writing that he 
interrupted the veteran's program, effective May 16, 1997, 
because the veteran failed to meet with his Case Manager for 
three scheduled appointments (March 21, 1997, April 29, 1997, 
and May 12, 1997).  In addition, the veteran did not maintain 
satisfactory progress by completing two exams three times a 
year, as outlined on item #8h of the rehabilitation plan.

The veteran responded to the Vocational Rehabilitation 
Specialist's letter several days later.  The veteran 
acknowledged that he had received the letter.  He explained 
that he had called and left a message on the Vocational 
Rehabilitation Specialist's answering machine that he could 
not make the previous appointment because he was working at a 
temporary job from 8 a.m. to 5:30 p.m.  He also informed the 
Vocational Rehabilitation Specialist of his status with the 
NCPCCI examinations.  He recounted that he would reschedule 
them in either August or November 1997 after his temporary 
job was completed.  He also was waiting to reschedule the ASI 
examination that he could not take in April 1997 because 
payment was not received.  

In a July 1997 letter, ASI confirmed that it did not receive 
payment for the April 12, 1997 examination.  ASI indicated 
that on March 10, 1997, the veteran made a reservation to 
take the Property Maintenance examination on April 12, 1997.  
ASI refused to administer the test to him on the examination 
date, however, because his payment had not been received.  
ASI's records show that they received the check on April 17, 
1997, five days after the test.  ASI reported that it would 
administer the test to the veteran without a penalty.  ASI 
reported that the veteran remarked that he would not schedule 
the next test until he heard from his VA Program Director.

In September 1997, after the veteran passed his rescheduled 
examinations, the Vocational Rehabilitation Specialist 
reactivated the veteran's case out of inactive status.

In September 1998, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  The 
veteran testified that he missed a meeting at the VEC with 
the Vocational Rehabilitation Specialist because he was 
employed at Fort A.P. Hill for the Boy Scout Jamboree.  He 
indicated that he left several telephone messages with his 
Vocational Rehabilitation Specialist and one message with the 
Vocational Rehabilitation Specialist' secretary.  He also 
recalled notifying the Vocational Rehabilitation Specialist 
in writing.  He explained that he missed the ASI examination 
in April 1997 because VA had not paid the examination fee.  
He also recalled that he met with his Vocational 
Rehabilitation Specialist in May 1997 concerning his program.

A veteran's vocational rehabilitation program may be 
temporarily suspended or placed in "interrupted" status for a 
variety of reasons, including unsatisfactory conduct and 
cooperation by the veteran.  38 C.F.R. § 21.197(c)(2).  A 
veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362.  When a veteran is 
seeking or being provided with training and rehabilitation 
services, the veteran must:  (1) cooperate with VA staff in 
carrying out the initial evaluation and developing a 
rehabilitation plan; (2) arrange a schedule which allows him 
or her to devote the time needed to attain the goals of the 
rehabilitation plan; (3) seek the assistance of VA staff, as 
necessary, to resolve problems which affect attainment of the 
goals of the rehabilitation plan; (4) conform to procedures 
established by VA governing pursuit of a rehabilitation plan 
including, to include enrollment and reenrollment in a 
course.  38 C.F.R. § 21.362(c).

VA staff members are responsible for monitoring a veteran 
participating in the vocational rehabilitation program and 
are required to take action when satisfactory conduct and 
cooperation have not been maintained.  38 U.S.C. § 3111; 38 
C.F.R. §§ 21.362, 21.364 (1998).  Provisions concerning 
unsatisfactory conduct and cooperation are contained in 38 
C.F.R. § 21.364.

In general, if VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  38 C.F.R. § 21.364(a).

When the case manager determines that the veteran's conduct 
and/or cooperation are not in conformity with provisions of 
§21.362(c), the case manager will:  (1) discuss the situation 
with the veteran; (2) arrange for services, particularly 
counseling services, which may assist in resolving the 
problems which led to the veteran's unsatisfactory conduct or 
cooperation; 	(3) interrupt the program to allow for more 
intense efforts, if the unsatisfactory conduct and 
cooperation persist.  Id.

In the decision on appeal, the Board has reviewed the 
evidence and made a factual finding that the veteran's case 
was prematurely placed in interrupted status because the 
Vocational Rehabilitation Specialist did not discuss the 
situation with the veteran or attempt to resolve any problems 
before placing the case in interrupted status.  A review of 
the veteran's counseling records reveals that in May 1997, 
the Vocational Rehabilitation Specialist interrupted the 
veteran's case because the veteran failed to take his 
scheduled examinations and he failed to meet with the 
Vocational Rehabilitation Specialist on three separate 
occasions.  

With respect to the examinations, the Board finds that the 
evidence fails to show by a preponderance of the evidence 
that the veteran missed the examinations due to a failure to 
cooperate.  For example, the record clearly shows that the 
veteran did not take the April 12 examination because, 
according to ASI's records, the veteran's examination fee had 
not been paid.  Under the rehabilitation agreement, VA was 
responsible for paying the examination fee prior to the 
examination.  Although the record shows that the Vocational 
Rehabilitation Specialist timely submitted the appropriate 
paperwork, ASI did not receive confirmation of payment in 
time for the examination.  Without a fee, ASI did not allow 
the veteran to take the examination.  Hence, since the fee 
was late and  the veteran was not responsible for paying the 
examination fee, the Board cannot hold the veteran 
responsible for missing this examination.  The Vocational 
Rehabilitation Specialist pointed out that that he had 
notified the veteran by letter that the veteran should call 
the examination facility a week prior to the test date.  
Nevertheless, assuming the veteran did not call ASI a week 
ahead, the Board cannot find that this constituted 
uncooperative behavior that violated the terms of the 
rehabilitation agreement.  The fact remains that ASI did not 
allow the veteran to take the examination for reasons that 
were beyond the appellant's control.  

Likewise, with respect to the NCPCCI examinations, which were 
apparently scheduled several weeks later in April 1997, the 
Board cannot find that the veteran was uncooperative in 
missing the tests.  The law provides that VA must notify the 
veteran, by attempting to discuss the situation with him, and 
by making reasonable efforts to provide him with counseling 
prior to placing his case in interrupted status.  38 U.S.C.A. 
§ 3111; 38 C.F.R. §§ 21.197, 21.362, 21.364.  The veteran 
contends that he told the Vocational Rehabilitation 
Specialist in advance that he could not take the NCPCCI 
examinations due to a scheduling conflict.  The veteran 
recounted that he had found temporary employment and, 
therefore, could not make the examinations.  The Vocational 
Rehabilitation Specialist's April 1997 report of contact 
confirmed this conversation.  The note further revealed that 
the Vocational Rehabilitation Specialist did not protest the 
veteran's proposal to reschedule the examinations.  Instead, 
the counselor told the veteran that it was his (the 
veteran's) responsibility to reschedule.  Furthermore, there 
is no contemporaneous documentation that the counselor 
specifically warned the veteran that such behavior was in 
breach of the rehabilitation agreement or that it would be 
considered uncooperative behavior.  Hence, the Board finds 
that the Vocational Rehabilitation Specialist failed to 
adequately document discussions concerning the situation with 
the veteran and arrange for services in an attempt to resolve 
any scheduling problems with respect to the examinations 
before placing the case in interrupted status pursuant to 
38 C.F.R. § 21.364. 

With respect to the missed meetings, the Board finds the 
veteran's explanations inadequate.  The record shows that he 
repeatedly failed to timely notify the Vocational 
Rehabilitation Specialist that he could not attend the 
scheduled meetings.  The Board reminds the veteran that 
38 C.F.R. § 21.362(c) requires the veteran to arrange a 
schedule that allows him to devote the time needed to attain 
the goals of the rehabilitation plan and to seek the 
assistance of VA staff, as necessary, to resolve problems 
that affect attainment of the goals of the rehabilitation 
plan.  In this case, the veteran was responsible for 
informing his Vocational Rehabilitation Specialist of any 
scheduling problems, and his explanations for not doing so 
are inadequate.

Nevertheless, despite his inadequate explanations, the Board 
finds that, after resolving reasonable doubt in the veteran's 
favor that there was an inadequate attempt by VA to resolve 
the problem before placing the case in interrupted status 
pursuant to 38 C.F.R. § 21.364.  The record fails to show 
that the Vocational Rehabilitation Specialist attempted to 
schedule counseling or arrange for any other service in order 
to resolve the scheduling problems.  In April 1997, the 
veteran told the Vocational Rehabilitation Specialist by 
telephone that he missed the previous meeting because he was 
at work all day.  The record does not indicate that 
employment was prohibited as part of the veteran's 
rehabilitation plan.  Therefore, an attempt should have been 
made to schedule a meeting at an agreeable time.  While the 
veteran should have kept better contact with his Vocational 
Rehabilitation Specialist, the Board finds that appropriate 
VA counseling services prior to placement of the case in 
"interrupted" status may have resolved the scheduling 
problems.

Thus, the veteran's failure to take three scheduled 
examinations and three scheduled meetings with a Vocational 
Rehabilitation Specialist was due to circumstances that 
should have been addressed by appropriate VA counseling 
services prior to placement of the case in "interrupted" 
status.  Hence, the Board finds that the evidence did not 
warrant placing the veteran's case in "interrupted" status.


ORDER

The interruption of vocational rehabilitation program 
benefits under Chapter 31, Title 38 United States Code from 
May to September 1997 was not warranted.  To this extent, the 
appeal is granted.


REMAND

The veteran asserts that he is entitled to subsistence 
payments for coursework taken from November 1995 to February 
1996.  The Board notes that the applicable regulatory 
criteria governing course measurement rules to be found in 38 
C.F.R. § 21.4270 (1998) were recently amended.  In this 
regard, the Board notes that VA published final regulations 
on February 22, 1996, implementing certain changes made by 
Public Law 102-568, including changes to 38 C.F.R. § 21.4270.  
It was noted in the Federal Register publishing those final 
rules that the restatements of statute and VA's statutory 
interpretations contained in the final rule will be applied 
retroactively from the effective dates of the statutory 
provisions.  The amended regulations were not applied in this 
case.

The record shows that the veteran filed his claim in June 
1996, when the amended criteria were in effect.  The January 
1997 statement of the case indicates, however, that the RO 
considered the old regulations instead of the amended ones.  
Due process requires that the RO specifically document the 
consideration of the veteran's claim under the amended 
regulations as well before the Board may consider this 
appeal.

Accordingly, the Board must remand the claim with the 
instructions detailed below:

The RO should readjudicate the issue of 
entitlement to subsistence payments from 
November 1995 to December 1996.  The RO 
must consider and document their 
consideration of the amended rating 
criteria effective February 22, 1996 for 
subsistence payments for coursework 
pursuant to 38 C.F.R. § 21.4270.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives further notice.  If the benefit 
sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

